Citation Nr: 0803841	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.
 
As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for a back 
disorder.  This reopened claim is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In July 2000, the RO issued a decision which denied 
service connection for degenerative joint disease of the 
lumbosacral spine; chronic low back strain (claimed as 
fracture of the spine due to back injury).  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

2.  Evidence received since the RO's July 2000 decision 
includes some evidence which is new and material, and raises 
a reasonable possibility of substantiating the claim for 
service connection for a back disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's attempt to reopen his claim for 
entitlement to service connection for a back disorder, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, an RO letter, dated in 
July 2003, satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim).  
The RO's July 2003 letter also requested that the veteran 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
In fact, as shown below, he did present evidence necessary to 
reopen his claim for service connection for a back disorder.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Moreover, in light 
of the Board's decision herein to reopen the veteran's claim 
for service connection, any error in notification is 
considered to be harmless.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Moreover, as indicated below, the 
Board is remanding this matter for additional evidentiary 
development to take place prior to considering the veteran's 
reopened claim herein de novo on the merits.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Historically, the veteran served on active duty in the Marine 
Corps from July 1958 to June 1961.  A review of his service 
medical records revealed treatment for a back injury.  
Specifically, a treatment report, dated September 15, 1959, 
noted that the veteran had fallen down stairs injuring his 
upper back four months earlier.  Physical examination 
revealed tenderness over the spine and intraspinous 
ligaments.  The veteran was instructed to apply heat to his 
upper back twenty minutes daily for four days.  A subsequent 
treatment report, dated September 18, 1959, noted that the 
veteran had a fractured thoracic vertebral body.  The report 
noted that this condition was healing, but had not yet 
healed.  The report also noted that the veteran was to have 
no back motions of any kind and no jumping.  A subsequent 
treatment report, dated September 29, 1959, noted the 
examiner's opinion that the veteran did not have a vertebral 
body fracture, but that he may well have fractured a spinous 
process which could account for the prominence.  Treatment 
reports, dated in October and November 1959, revealed that 
the veteran was receiving regular injections for his back.  A 
treatment report, dated November 30, 1959, noted that he had 
received no relief from his back pain.  The report noted that 
the injury was now seven months old, without any definitive 
diagnosis being established.  The veteran's separation 
examination, performed in June 1961, listed the veteran's 
spine as normal.

Following his discharge from the service, the veteran filed 
his initial claim seeking service connection for a "back 
condition as a result of a fall" in October 1999.  Post 
service treatment reports, dated in 1998 and 1999, noted 
treatment for complaints of low back pain.  These records 
also revealed diagnoses of degenerative joint disease of the 
lumbosacral spine and chronic low back strain.

In July 2000, the RO issued a rating decision which denied 
service connection for degenerative joint disease of the 
lumbosacral spine; chronic low back strain (claimed as 
fracture of the spine due to back injury).  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof, and it became final.  38 U.S.C.A. 
§ 7105.

The underlying basis of the RO's July 2000 decision was that 
the veteran failed to provide any competent evidence linking 
his current low back disorder to his inservice injury to his 
upper back.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In July 2003, the veteran filed to reopen his claim for 
service connection for a back disorder.  In support of his 
claim to reopen, the veteran has submitted post service 
treatment records and provided testimony at a hearing before 
the Board in December 2007.  Included in the newly submitted 
medical evidence was an x-ray examination of the thoracic 
spine which revealed an impression of spondylosis of T8-T12, 
along with evidence of osteopenia.  The Board finds this 
evidence to be material in that it concerns the area of the 
spine which was injured in the service.  As such, the Board 
finds evidence received since the July 2000 RO decision is 
new 


and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.  Accordingly, new and material evidence has been 
submitted, and the claim for service connection for a back 
disorder must be reopened.  38 C.F.R. § 3.156. 

The reopening of this claim does not mean that service 
connection for a back disorder is granted.  Rather, the 
merits of the claim for service connection will have to be 
further reviewed by the RO after it develops additional 
evidence, as set forth in the below remand.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a back disorder, the claim is 
reopened.


REMAND

Under the circumstances of this case, the Board finds that an 
additional VA examination is necessary to determine the 
etiology of the veteran's current back disorder.  In making 
this determination, the Board notes that the veteran's 
service medical records revealed treatment of an injury to 
the veteran's thoracic spine.  Moreover, post service 
treatment reports show complaints of and treatment for low 
back pain, as well as x-ray evidence of spondylosis of T8-
T12, along with evidence of osteopenia.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for a back 
disorder from his discharge from the 
service in June 1961 to December 1998.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the RO must afford the 
veteran a VA orthopedic examination to 
determine the current existence and 
etiology of any back disorder found.  If 
any back disorder, (cervical, thoracic, 
or lumbar) is found, after a thorough 
review of the veteran's claims file, 
including his available inservice and 
post service medical records, the 
examining physician must express an 
opinion as to whether the veteran's 
current back disorder is related to his 
military service or any incident therein, 
to include the injury to his thoracic 
spine documented in his service medical 
records.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

4.  Thereafter, the RO must review the 
veteran's claim for service connection 
for a back disorder on a de novo basis.  
If the claim remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


